429 F.2d 573
Leroy THIBODEAUX, Plaintiff-Appellee Cross-Appellant,v.ROWAN DRILLING COMPANY, Inc., and the Fidelity & CasualtyCompany of New York, Defendants-Appellants Cross-Appellees.
No. 28982.
United States Court of Appeals, Fifth Circuit.
July 13, 1970, Rehearing Denied Oct. 5, 1970.

Boris F. Navratil, Baton Rouge, La., for appellant.
J. Clem Drewett, Lake Charles, La., for appellees.
Before JONES, WISDOM, and COLEMAN, Circuit Judges.
PER CURIAM:


1
In this case the District Court awarded Leroy Thibodeaux judgment for $70,885.56 for injuries sustained while at work on an off-shore submersible drilling barge afloat in the Gulf of Mexico near Venice, Louisiana, 314 F. Supp. 543 (W.D., La., 1970).  We affirm on both direct and cross appeals.


2
The District Court, sitting without a jury, found and held that drill tongs with worn dies in use at the time of the injury rendered the vessel unseaworthy, that Thibodeaux was not contributorily negligent, and that he was injured as a proximate result of the unseaworthy condition.


3
Appellants urge that thirteen findings of fact were clearly erroneous and additionally contend that the finding of unseaworthiness was also erroneous as a matter of law.


4
The appellee asserts by cross appeal that the damage award was inadequate.


5
The briefs and oral argument, measured by the appellate record, leave us unpersuaded that the trial court committed any error of law or fell into any clear error of fact.


6
Therefore, on both direct and cross appeals, the judgment of the District Court is


7
Affirmed.